 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8   KARLENE K. PETITT,                                CASE NO. 2:20-cv-1569 RSL
                                         Plaintiff,
 9                                                     ORDER GRANTING JOINT
                                                       MOTION TO SET BRIEFING
10      v.                                             SCHEDULE
11   AIR LINE PILOTS ASSOCIATION,
12
                                         Defendant.
13
             Based upon the stipulation of the parties, and for good cause shown by the parties, the
14
     Court hereby orders as follows:
15

16
             (a)    Deadline for Defendant’s Motion to Dismiss:                        June 9, 2021
17
             (b)    Deadline for Plaintiff’s Opposition to Defendant’s
18                  Motion to Dismiss:                                                 July 9, 2021
19           (c)    Deadline for Defendant’s Reply in Support of Its
20                  Motion to Dismiss:                                                 July 28, 2021

21   The motion to dismiss shall be noted for consideration on the Court’s calendar for Friday, July

22   30, 2021.
23

24           Dated this 3rd day of June, 2021.

25

26                                                HON. ROBERT S. LASNIK
                                                  UNITED STATES DISTRICT JUDGE
27
     ORDER – 1
     CASE NO. 2:20-cv-1569 RSL
